Citation Nr: 0215482	
Decision Date: 11/01/02    Archive Date: 11/14/02	

DOCKET NO.  00-04 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


REMAND

In May 2000, the RO issued supplemental statements of the 
case addressing the issues of an increased rating for PTSD 
and a total disability rating based on individual 
unemployability.  Thereafter, reports of VA examinations, 
relating to his service-connected disabilities, VA treatment 
records, and service personnel records were received.  These 
records were received prior to certification of the appeal to 
the Board.  However, a supplemental statement of the case was 
not issued.  See 38 C.F.R. § 19.37(a) (2002).  

The controlling regulations provide that a "Supplemental 
Statement of the Case will be furnished to the appellant" 
when additional relevant evidence is received "unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
Supplemental Statement of the Case."  38 C.F.R. § 19.31(a) 
(2002).  Here, before transfer of the claims file from the RO 
to the Board, the RO obtained additional relevant treatment 
records.  Accordingly, because the additional medical and 
service records contain evidence pertinent to the appellant's 
claim, a remand is required for the issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.9(a)(1) 
(2002).  

(Parenthetically, the Board notes that the criteria for 
issuing a supplemental statement of the case changed 
effective February 22, 2002.  38 C.F.R. § 19.31 (2002).  
However, under amended 38 C.F.R. § 19.31, a remand for the 
issuance of a supplemental statement of the case would still 
be required because the additional pertinent evidence was 
received by the RO before the appeal was sent to the Board.  
Amended 38 C.F.R. § 19.31 only does away with the requirement 
that the RO issue a supplemental statement of the case upon 
receipt of additional pertinent evidence when the evidence 
was received after the appeal is certified and sent to the 
Board. Id; also see Chairman's Memorandum, No. 01-02-01 (Jan. 
29, 2002).  Likewise, amended 38 C.F.R. § 20.1304 (2002), 
only does away with the requirement that a claim be remanded 
for the issuance of a supplemental statement of the case upon 
receipt of additional pertinent evidence by the Board when 
that evidence was sent directly to the Board.  

During the veteran's personal hearing, in March 2002, the 
veteran testified that his PTSD symptoms had greatly 
increased in severity over the prior two years.  The record 
indicates that the most recent psychological evaluation was 
accomplished in March 2001. 

The veteran's bladder cancer is a radiogenic disease under 
38 C.F.R. § 3.311(b)(2).  Therefore, development under 
38 C.F.R. § 3.311(b)(1) must be accomplished.  The record 
does not indicate that such development has been completed.  

The record does not indicate that the veteran's service-
connected residuals of wound of Muscle Group XXII has been 
recently examined.  

The veteran indicated, during the March 2002 personal 
hearing, that he had received treatment at a VA facility 
approximately two weeks before.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Little Rock, Arkansas, and 
request copies of all treatment records 
from January 2001 to the present.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such a review was accomplished.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships, as well as 
any reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
(GAF) scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th Edition, and assign a GAF 
score that reflects the veteran's 
impairment due to his PTSD.  

3.  The veteran should be afforded a VA 
medical examination to evaluate his 
service-connected residuals of fracture 
of the right mandible with right 
mandibular nerve numbness, residuals of a 
wound of Muscle Group XXII, and ankylosis 
of the interphalangeal joint of the right 
great toe.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should offer an opinion as to 
the extent that these service-connected 
disabilities interfere with the veteran's 
ability to obtain and retain gainful 
employment.  

4.  The RO should develop the veteran's 
claim for service connection for bladder 
cancer pursuant to 38 C.F.R. 
§ 3.311(b)(1).

5.  The veteran should be afforded a VA 
genitourinary examination to determine 
the etiology of the veteran's bladder 
cancer.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's bladder cancer is 
related to the veteran's active service, 
including any exposure to ionizing 
radiation during his active service.  If 
the veteran's bladder cancer cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

6.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal.

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




